DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 09/28/2021 has been entered.  Claims 1-5, 9-12, 14-16 and 20 remain pending in the application.  Claim 13 has been cancelled.  Claims 6-8 and 17-19 were withdrawn, but are rejoined as explained below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
John Routon (Reg. No. 74,696) on 11/24/2021.
	The following claims of the application have been amended as follows:

1. (Currently Amended) A turbine assembly adapted for use in a gas turbine engine, the turbine assembly comprising 
a seal segment comprising ceramic matrix composite materials, the seal segment including a shroud wall that extends circumferentially partway around an axis 
a carrier comprising metallic materials and configured to support the seal segment in position radially relative to the axis, the carrier including an outer wall that extends circumferentially at least partway about the axis, a first attachment flange that extends radially inward from the outer wall, and a second attachment flange that extends radially inward from the outer wall and spaced apart axially from the first attachment flange to define a radially inwardly opening channel that receives the mount post of the seal segment, and 
a mounting insert coupled with the carrier and engaged with the mount post of the seal segment to bias the seal segment into engagement with the carrier with a predetermined force [[load]], the mounting insert including an insert body fixed to the first attachment flange, a protrusion that extends axially between a first end coupled with the insert body and a second end engaged with the mount post of the seal segment to define a receiving space between the first end and the second end of the protrusion, and a bias member located in the receiving space and engaged with the insert body and the mount post to apply a force [[load]] to the mount post and limit axial movement of the seal segment relative to the carrier, 
wherein the receiving space has a predetermined axial length between the first end and the second end of the protrusion to control an amount of compression of the bias member between the insert body and the mount post so that the force [[load]] applied by the bias member to the seal segment is within a predetermined force threshold range.

19. (Currently Amended) The turbine assembly of claim 11, wherein the first component is a turbine vane, the second component is a support structure coupled with [[that]] the turbine vane [[in]], and the mounting insert is coupled with the support structure and engaged with the turbine vane.



The above changes to the claims have been made to comply with formalities and minor claim objections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is North (U.S. 7,416,362) and Peters et al. (U.S. 9,551,456).
Regarding claim 1, the closest prior art of record is North.  Referring to Fig. 3’ below of North, North discloses of a bias member (38), and seal segment (12) with a mount post inserted within an opening channel of the carrier (10), and mounting insert (“b”, Fig. 3’ below) but fails to disclose or suggest of a protrusion of the mounting insert that extends axially between a first end coupled with the insert body (i.e., of the mounting insert) and a second end engaged with the mount post of the seal segment to define a receiving space between the first end and the second end of the protrusion, wherein a bias member is located in the receiving space.  Fig. 3’ below does not 

    PNG
    media_image1.png
    783
    862
    media_image1.png
    Greyscale

Fig. 3’
Claims 2-10 are allowable due to their dependency on claim 1.

Regarding claim 11, Peters et al. fails to disclose wherein the second component (118B) includes a first and a second attachment flange, wherein the second attachment flange is spaced apart from the first attachment flange to define a channel that receives the first component (106B).  
Claims 12 and 14-19 are allowable due to their dependency on claim 11.

Claim 20 is allowable over the prior art of record.  North discloses of a first component (12), second component (10), and a mounting insert (60) but fails to disclose or suggest of the method of inserting the mounting insert into the second component so that the protrusion and the bias member engage the first component (12).  As shown in Fig. 3 of North, protrusion “p” protrudes from the insert body “b” of the mounting insert and an end (“z”) of the protrusion is engaged with mount post (“m”) of the first component (12).  The bias member (38), however, is not engaged with the first component (i.e. the mount post “m” of 12).  The bias member (38) contacts the fastener 24 and the mounting insert (i.e. structure “b” integral with the protrusion “p”) and therein the bias member does not engage the first component.  Rather, the bias member (38) is engaged between the fastener 24 and the insert body “b”.  
Peters et al. fails to disclose or suggest of locating the first component (106B, Fig. 6B) in a channel formed in the second component (118B).


Election/Restrictions
Independent claims 1, 11, and 20 are allowable. The restriction requirement among the pending claims, as set forth in the Office action mailed on 05/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 6-8 and 17-19, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        11/29/2021